691 S.E.2d 331 (2010)
EPPINGER
v.
BANK OF AMERICA, N.A. (USA).
No. A09A2054.
Court of Appeals of Georgia.
February 23, 2010.
Don E. Snow, Thomaston, for appellant.
Dennis E. Henry, for appellee.
SMITH, Presiding Judge.
Martha L. Eppinger appeals from the trial court's order granting summary judgment in favor of Bank of America on a claim for a deficiency on a retail installment contract.
Appellee acknowledges that the notice letter attached to its motion for summary judgment does not comply with OCGA § 10-1-36(a), and "concedes that it has not, as a matter of law, shown compliance with OCGA § 10-1-36[(a)]" and that "this case must be remanded to the trial court."
*332 We therefore do not reach appellant's remaining enumeration of error.
Judgment reversed.
PHIPPS and BERNES, JJ., concur.